COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Patrick Campbell v. The State of Texas
Appellate case number:      01-20-00494-CR
Trial court case number:    10-CR-3689
Trial court:                122nd District Court of Galveston County

        After obtaining extensions from this Court, appellant, Patrick Campbell’s deadline
to file his appellant’s brief was September 6, 2021. However, on August 31, 2021,
Campbell filed his third motion for extension of time, requesting a thirty-day extension to
file his brief. In the motion, Campbell represents that the extension is necessary because
counsel is in “need of additional time to discuss the underlying Chapter 64 [m]otion and
[a]ppeal with the Galveston [County] District Attorney’s Office and complete
[Campbell’s] brief due to recently receiving” various reports related to Campbell’s Chapter
64 motion and appeal.
       However, on September 8, 2021, Campbell filed his appellant’s brief with this
Court. Accordingly, Campbell’s third motion for extension of time to file his brief is
dismissed as moot.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                  Acting individually  Acting for the Court

Date: __September 14, 2021____